Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 11-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is:
Naccache et al. (U.S. Patent Publication No. 2016/0350562)
Yanko et al. (U.S. Patent Publication No U.S. 2016/0267299)
Manesh et al. (U.S. Patent Publication No. 2014/0263646).

The prior art does not disclose at least the following limitations:
1.   A securing system for securing a magnetic card reader comprising a surface-mounted magnetic reader head, via at least one mounting end, on a flexible printed circuit, said securing system comprising:
said flexible printed circuit, which comprises:
at least one first layer for transporting analogue signals from said magnetic reader head; 
at least one layer comprising a plurality of tracks connected to ground, called a ground layer, covering said analogue signals of said first layer; and 


8.    (Currently Amended) A magnetic card reader comprising a surface-mounted magnetic reader head and a securing system for securing said magnetic card reader, via at least one mounting end, on a flexible printed circuit, said securing system comprising:
said flexible printed circuit, which comprises:
at least one first layer for transporting analogue signals from said magnetic reader head; 
at least one layer comprising a plurality of tracks connected to ground, called a ground layer, covering said analogue signals of said first layer; and 
at least one dynamic security layer covering said ground layers

12.    An electronic payment terminal, comprising:
a magnetic card reader comprising a surface-mounted magnetic reader head; and a securing system for securing said magnetic card reader, said securing system comprising:
a flexible printed circuit comprising:
at least one mounting end secured to the magnetic card reader; 
at least one first layer for transporting analogue signals from said magnetic reader head;
at least one layer comprising a plurality of tracks connected to ground, called a ground layer, covering said analogue signals of said first layer; and 


None of the prior art of record remedies the deficiencies found in Naccache, Yanko and Manesh.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687